Citation Nr: 1427991	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach ulcer.

4.  Entitlement to service connection for narcolepsy.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

8.  Entitlement to service connection for bilateral cataracts.

9.  Entitlement to service connection for glaucoma.

10.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1972 and from November 1973 to January 1993.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In March 2012 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in the paperless claims files have been considered by the Board.

The issues of service connection for bilateral hearing loss, tinnitus, a stomach ulcer, hypertension, PFB, bilateral cataracts, glaucoma, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A VA examiner has linked the Veteran's sleep problems to his service-connected psychiatric disability.

2.  A high cholesterol level is not a disability for which service-connected compensation may be considered.


CONCLUSIONS OF LAW

1.  The criteria for service connection for narcolepsy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for narcolepsy, any deficiency as to VA's duties to notify and assist, as to that issue, is rendered moot.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the September 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

As noted in the RO's May 2009 memorandum, and despite attempts to obtain them, the Veteran's service treatment records are not associated with the claims file.  The Veteran has been informed that his service treatment records are unavailable and has been requested and in fact has sent in such records that he had in his possession.  In light of the absence of service medical records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA and private medical records are associated with the claims file.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between high cholesterol and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide this claim.

During the March 2013 Board hearing, to assist the Veteran, the undersigned asked questions to determine the date and circumstances of the onset of the Veteran's claimed disabilities.  The undersigned also asked the Veteran questions concerning any recent evidence or examinations that may have been undertaken but that were not yet associated with claims file.  The Veteran was informed that the record would be held open 30 days in an effort to allow the Veteran to submit additional evidence in support of his claims.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Narcolepsy

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD) and depression.

An October 2011 VA PTSD examiner has essentially indicated that the Veteran's sleep impairment, diagnosed as narcolepsy, is related to his PTSD.  More specifically, the examiner noted in his report that there is significant overlap of symptoms attributed to PTSD and narcolepsy.  Consequently, since the examiner's opinion would not permit the Board to disassociate the Veteran's sleep impairment resulting from his narcolepsy from that which is related to his PTSD, the Board will give the Veteran the benefit of the doubt and conclude that the Veteran's narcolepsy is at least in part related to his PTSD.  Based on the foregoing, the Board finds that service connection for narcolepsy is warranted.




II.  High cholesterol

The Veteran seeks service connection for high cholesterol.  At his March 2012 Board hearing the Veteran indicated that he was "diagnosed" for cholesterol while on active duty.  However, high cholesterol is not a "disability" for which VA compensation benefits are payable, as explained below.

Hyperlipidemia, hypercholesterolemia, and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.

Service connection may not be granted for a laboratory finding.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As hypercholesterolemia, hyperlipidemia, and/or elevated cholesterol levels are laboratory results and do not represent disabilities in and of themselves, the Board finds that service connection for high cholesterol must be denied.


ORDER

Service connection for narcolepsy is granted.

Service connection for high cholesterol is denied.


REMAND

As for the issues of service connection for bilateral hearing loss, tinnitus, a stomach ulcer, hypertension, PFB, bilateral cataracts, glaucoma, and asthma, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide those claims.  As such, the Board finds that the Veteran should be scheduled for VA examinations with medical opinions regarding a possible relationship between the disabilities on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since November 20, 2013, and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examinations regarding his claimed hearing loss, tinnitus, stomach ulcer, hypertension, PFB, cataracts, glaucoma, and asthma disabilities.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiners should state whether it is at least as likely as not (probability of 50 percent of more) that any current hearing loss, tinnitus, stomach ulcer, hypertension, PFB, cataracts, glaucoma, and asthma disability had its onset in service or within one year thereafter, or is otherwise related to the Veteran's service.

Rationale for all requested opinions shall be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a stomach ulcer, hypertension, PFB, bilateral cataracts, glaucoma, and asthma.  If any of the benefits sought on appeal are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


